Title: To Thomas Jefferson from Madame Roquefort de Vaudreuil, 22 October 1807
From: Vaudreuil, Madame Roquefort de
To: Jefferson, Thomas


                        
                            Monsieur
                            
                            à la haye ce 22 octobre 1807
                        
                        Les Vertus qui Caracterisent Votre nation et Vous Surtout en particulier, Semblent autoriser ma Confiance
                            dans l’interet que Vous Voudrez bien prendre à ma position et Justifient aussi une demarche à laquelle rien n’auroit pu me
                            determiner, Sans la crainte! Me Voyant au bord de ma fosse, de
                            laisser la plus Jeune de mes filles, Sans appui Comme Sans fortune celle de feu mon mari ayant été entierement perdue par
                            les malheurs que notre Revolution a entrené et le très peu que J’ai Sauvé de la mienne ne pouvant assurer à Chacun de mes
                            enfans l’absolu necessaire. J’ai Cru devoir profiter du moyen honnorable que m’offre le Souvenir, qu’on m’a assuré que
                            Votre nation, et Vous Surtout, Monsieur, Conserviez pour la Conduite que mon mari avoit tenu dans Vos parages, qui peut
                            avoir Contribué au Succès de la Cause, que la France Soutenoit, par l’influence qu’il S’etoit aquise Sur l’armée qu’il
                            Commandoit et par Consequent au bien de Votre Pays, qu’il a regardé depuis cette époque Jusqu’à celle de Sa mort Comme une
                            Seconde patrie. ce Seroit un Vrai bonheur pour ma Fille de ne devoir après ma mort Son existence qu’à Ce Souvenir des
                            Vertus de Son père, et à la Consideration Generale qu’elles lui avoient Merite. Je Joins ici un memoire pour le Congrès,
                            dont Vous Voudrez bien faire l’usage que Vous Croirez le Meilleur, m’en rapportant entierement à Vous, avec cette meme
                            Confiance qui M’a encouragée dans ma demarches, Je Vous remets donc le Sort de ma fille, Caroline de Rigaud de Vaudreuil,
                            en Vous Suppliant de trouver mon exuse dans mes Motifs, et dans la plus Cruelle position où puisse Se trouver une Mère.
                            J’ai l’honneur d’etre avec les Sentimens les plus distingués, Monsieur, 
                  Votre très humble et très obeissante Servante,
                        
                            Roquefort Douairiere de Vaudreuil
                            
                        
                    